                                                      Notice Recipients
District/Off: 1126−1                        User: admin                            Date Created: 5/12/2021
Case: 16−41244−JJR7                         Form ID: pdf000                        Total: 11


Recipients of Notice of Electronic Filing:
tr          Rocco J Leo         rleo@leoandoneal.com
ba          Robert J Landry         robert_landry@alnba.uscourts.gov
aty         Max C. Pope, Jr         max@maxpopejr.com
aty         Megan Campbell Carpenter           megan@aclg.law
aty         Shavon Latress Richardson          shavon@aclg.law
                                                                                                                      TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          John H. Hollaway       80 Mary Jo Lane         Linclon, AL 35096
jdb         Joan P. Hollaway      80 Mary Jo Lane          Linclon, AL 35096
sp          Robert D Cain, Jr.     Davis & Crump, P.C.          1712 Fifteenth Street Suite 300      POB 6829          Gulfport,
            MS 395066829
sp          John Kirtley, III    Ferrer, Poirot & Wansbrough         2603 Oak Lawn Suite         Dallas, TX 75219
intp        Adams & Cohen LLC          as assignee of Estate Joan Hollaway        P O Box 24048         Jacksonville, FL 32241
smg         Robert Landry      BA Anniston          1129 Noble Street        Room 117         Anniston, AL 36201
                                                                                                                      TOTAL: 6




       Case 16-41244-JJR7 Doc 100-1 Filed 05/12/21 Entered 05/12/21 14:42:16                                               Desc
                  PDF Picklist Creditors & Ptys: Notice Recipients Page 1 of 1
